Citation Nr: 1818442	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbosacral strain.  

2. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2004 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board remanded the claim for an initial rating in excess of 10 percent for the service-connected back disability in October 2017 to schedule the Veteran for a Board hearing.  In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  This claim has now been returned to the Board for appellate review.  

The Board notes that this appeal stream originally included the issues of entitlement to service connection for a right ankle disorder, a left ankle disorder, osteomyelitis of the left shoulder, a right shoulder disorder, migraine headaches, and a psychiatric disorder.  During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted those claims in March 2017 and July 2017 rating decisions.  The Veteran filed a notice of disagreement to the initial ratings assigned to the psychiatric disorder and the migraine disability in November 2017, which is currently being developed at the RO at the post-notice of disagreement.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.  

The Veteran raised the issue of unemployability during the January 2018 Board hearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim has been added to this appeal as part and parcel of the increased rating claim on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Below the Board awards a 40 percent rating for lumbosacral strain.  The issues of entitlement to rating higher than 40 percent for lumbosacral strain, as well as derivative TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving any reasonable doubt in favor of the Veteran, his lumbosacral strain disability has been productive of 30 degrees of forward flexion during the appellate period.  


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for the lumbosacral strain are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5237 (2017).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

II.  Pertinent Laws and Regulations for Increased Ratings and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Turning to the case at hand, the Veteran is currently service-connected for a lumbosacral strain, which has been assigned an initial rating of 10 percent, effective November 7, 2014.  The Veteran is seeking a higher initial rating. 

Spine disabilities may be rated under the General Rating Formula for diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, or alternatively under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes found in DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

(1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

(2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
(3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

(4) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

(5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

(6) 100 percent -- Unfavorable ankylosis of the entire spine.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

Under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243 (2017).

The Veteran in this case was afforded a VA compensation examination in April 2015.  He reported a history of low back pain since he fell out of a seven ton truck in service, also injuring his right shoulder.  

The Veteran was evaluated for physical therapy (PT) at VA in December 2014 for his shoulder.  The Veteran was sent by VA to a private physical therapist that was closer to his home.  While he was receiving therapy for his shoulder, he also received treatment for the service-connected lumbosacral strain beginning in March 2015.  The Veteran had previously been treated at VA with cortisone and facet injections into his low back, but without relief.  The Veteran reported he had undergone a magnetic resonance image (MRI) that showed a bulging or herniated disc at L4-S1.  The Veteran characterized his pain, on a 10 point scale with 10 being the most severe, as 7 out 10 when at rest and as 9 out of 10 with activity.  He described the pain as sharp, burning, and radiating.  Exacerbating factors included lifting, bending, and twisting.  The Veteran reported the pain limited his ambulation, ability to work and activities of daily living.  

The PT rehabilitation center reported the Veteran had 30 degrees of forward flexion and 5 degrees of extension in March 2015 when he began PT for his back.  The Veteran also exhibited a positive Gower's sign on forward flexion of the trunk.  The PT report also indicated the Veteran experienced left leg pain, numbness, and giving out.  The Veteran exhibited an increase in left leg pain in a strait leg raise test at 45 degrees with no hamstring tightness and the hip at 90 degrees.  The strait leg test was negative on the right.  

The Veteran was afforded a VA examination in April 2015.  The Veteran experienced low back pain and lower paralumbar muscle pain, especially on the left side.  The Veteran reported flare ups of the low back disability when turning or lifting, and the Veteran described his functional loss as not being able to climb or lift, and he is required to rest for hours after activity.  The Veteran had 65 degrees of forward flexion, 10 degrees of extension, 20 degrees of right lateral flexion, 20 degrees of left lateral flexion, 15 degrees of right lateral rotation, and 15 degrees of left lateral rotation.  The Veteran's combined range of motion was 145 degrees.  The reduced range of motion limited the Veteran from fully bending forward, lifting heavy weights, or from turning side to side fully.  The examiner noted pain on examination when the Veteran was at rest, as well as when the Veteran was in motion.  However, no pain on weight bearing was found.  Objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine was found.  The Veteran was able to perform repetitive use testing with three repetitions and exhibited no additional functional loss or additional loss of range of motion.  Although the Veteran was examined after repeated use over time, the examiner found that it would be mere speculation to determine if pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability after repetitive use over time.  Similarly, the examiner found that it would be mere speculation to determine if pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability during a flare up because the Veteran was not examined during a flare up.  

The April 2015 examiner found no guarding or muscle spasm, muscle atrophy, radiculopathy, ankylosis, neurological abnormalities, or IVDS of the thoracolumbar spine.  Muscle strength was 5 out of 5 (normal), bilaterally.  All deep tendon reflexes were a 2+ (normal) bilaterally, and the sensory examination was found to be normal bilaterally.  The strait leg test was negative bilaterally.  The Veteran did not use assistive devices to ambulate.  X-rays studies were afforded to the Veteran which showed that lumbar vertebral body heights, intervertebral disc spaces, and alignment were maintained.  No acute bony injury was noted.  The impression was no acute bony injury and no significant degenerative changes.  The Veteran was diagnosed with a lumbosacral strain.  

In April 2015, the Veteran underwent further physical therapy for the low back disability.  The Veteran's forward flexion was measured to 35 degrees and three days later again to 35 degrees.  The Veteran reported he would have to stop PT because he had obtained employment, but that he felt he had improved slightly.  The physical therapist noted the Veteran had not responded well to therapy but that he had also missed some of the physical therapy appointments.  

VA treatment records dated May 2015 report the Veteran experienced constant low back and left leg pain.  He described the pain as sharp, stabbing, burning, numb, and shooting/radiating.  Bending, sitting for more than one hour, standing, and walking more than half a mile made his symptoms worse.  Changing positions reduced his pain level.  Associated symptoms were numbness, tingling, and radiating pain to the posterolateral left lower extremity down to the foot.  The Veteran endorsed urinary incontinence intermittently over the past few years.  The Veteran's forward flexion was measured to 30 degrees with pain, extension to 10 degrees with pain, rotation to the left was to 10 degrees, lateral bending to the right was to 10 degrees, and lateral bending to the left was to 10 degrees.  Extension and lateral loading was negative to the right but was positive to the left.  

VA treatment records of record consistently report constant and severe low back pain, radiating pain into the legs, frequent falls due to numbness of the Veteran's lower extremities, and urinary incontinence.  See December 2014, June 2015, and September 2016 VA treatment records.  The Veteran attributes these symptoms to his service-connected low back disability.

The Veteran was afforded a computed tomography (CT) scan in February 2016, which revealed a mild diffuse disc bulge of the annulus at the L4-L5 level.  

After considering the evidence of record, both lay and medical, the evidence indicates that the Veteran's disability more nearly approximates 30 degrees of forward flexion during the appellate period.   While there were two measurements of 35 degrees during the appellate period, the Board notes these measurement were taken within three days of each other and at the end of four weeks of physical therapy.  A month after the physical therapy ended, the Veteran's forward flexion returned to 30 degrees.  See May 2015 VA treatment records.  Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  When reasonable doubt is resolved in the Veteran's favor, a 40 percent rating is warranted for the Veteran's lumbosacral strain disability the entire rating period on appeal.  

Additionally, the Board considered the April 2015 VA examiner's measurement of 65 degrees of forward flexion, but assigns it low probative weight.  The VA examination was conducted in the middle of the Veteran's PT.  It also appears to be an outlier when considered in the context of the measurements taken from the VA contracted physical therapist and additional measurements reported in the May 2015 VA treatment record.  Additionally, the April 2015 VA examination is inadequate for rating purposes.  The examination does not indicate at what degree the pain began or include findings for pain on active and passive range of motion, pain on weight bearing, and non-weight bearing.  Additionally, the Veteran reported experiencing flare ups when turning or lifting.  However, the examination was not conducted during a flare-up, and the examiner reported he was unable to determine without mere speculation whether the Veteran's pain, weakness, fatigability or incoordination significantly impaired the Veteran's functional ability during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The same inadequate findings were reported for repetitive use over time.  Thus the Board assigns more probative weight to the measurements taken by the VA contracted physical therapist and the VA treatment records and less probative weight to the April 2015 VA examination.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, an initial 40 percent rating is warranted lumbosacral strain disability.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

Entitlement to a rating higher than 40 percent for this appellate period is discussed in the remand portion below.

ORDER

Entitlement to an initial 40 percent rating for lumbosacral sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As determined above, the evidence currently of record is sufficient to warrant an initial 40 percent rating for the Veteran's lumbosacral strain under 38 C.F.R. § 4.71a(a), DC 5235-5243.  

However, to properly assess whether a rating even higher than 40 percent is warranted, VA should afford the Veteran a VA examination for compensation purposes to evaluate the current severity of his back disability.  

The Veteran contends that his back disability has worsened since he last underwent a VA compensation examination of the back in April 2015.  See January 2018 hearing transcript.  Specifically, he reports his current symptoms include radiating pain into his lower extremities, numbness resulting in falls, weakness, and frequent urinary incontinence.  It does not appear that the Veteran has been evaluated for neurological deficits, to include radiculopathy or bladder impairments, which may be related to the service-connected back disability.  For these reasons, an updated examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Moreover, any pertinent outstanding VA records should be obtained and associated with the claims file.  The most recent VA treatment records of record are from 2016.  

Finally, as noted above, entitlement to a TDIU has been raised by the record.  Rice, 22 Vet. App. at 447.  However, the Veteran has not been sent notice for his TDIU claim, has not completed a TDIU form, and the issue has not been addressed by the RO.  Therefore, on remand, the RO should comply with the duties to notify and assist in connection with the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent outstanding VA treatment records and associate them with the claims file. 

2.  Provide the Veteran appropriate notice in connection with the claim for TDIU, and send the Veteran an Application for Increased Compensation based on Unemployability (VA Form 21-8940) and request he complete and return it to the AOJ.  

3.  Then, schedule the Veteran for an additional VA examination to evaluate the current severity of the service-connected lumbosacral strain disability.  The examiner must review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

**Specific attention is called to the Veteran's contentions that current symptoms of the back disability include radiating pain into both legs, intermittent numbness in the legs that cause him to fall, tingling, and frequent urinary incontinence.  See January 2018 hearing transcript and December 2014 VA treatment records. 

After examining the Veteran and reviewing the claims file, the examiner is asked to address the following:

(a) Elicit from the Veteran all orthopedic and neurologic signs and symptoms of the service-connected lumbosacral strain and address its current severity.  Specifically address the Veteran's complaints of neurologic deficits in the legs and bladder.

(b) Test and report the range of motion of the thoracolumbar spine in active motion and passive motion and on weight-bearing and nonweight-bearing positions. 

(c) In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during repetitive use and/or flare-ups.  

(d) If not being examined after repetitive use or during a flare up, obtain information from the Veteran as to the frequency, duration, characteristics, severity, and functional loss of the thoracolumbar spine during repetitive use or during flare-ups. 

If the examiner is unable to provide such an opinion without resorting to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

The examiner should provide an explanation for each conclusion reached. 

4. Thereafter, readjudicate the claim for a rating in excess of 40 percent for lumbosacral strain and the derivative TDIU claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with an SSOC and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


